FILED
                             NOT FOR PUBLICATION                             AUG 10 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KAIRONG HE,                                      No. 07-73139

               Petitioner,                       Agency No. A096-354-854

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Kairong He, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order summarily affirming an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s

adverse credibility determination, Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir.

2008), and we grant the petition for review.

      Substantial evidence does not support the IJ’s adverse credibility

determination because petitioner’s testimony was internally consistent with respect

to the number of times she reported to the police station, and petitioner testified

consistently with her asylum application with respect to the date she was arrested,

the date she married her second husband, and whether she signed a confession. See

Singh v. Gonzales, 403 F.3d 1081, 1090 (9th Cir. 2005) (adverse credibility

determination not supported where identified inconsistencies were not present in

the record); see also Kebede v. Ashcroft, 366 F.3d 808, 811 (9th Cir. 2004)

(confusion due to translation problems was reasonably explained and not therefore

not a proper basis for adverse credibility determination). Additionally, her asylum

application’s omission of her parents’ arrest in an unrelated incident six years prior

to petitioner’s arrest was minor, see Bandari v. INS, 227 F.3d 1160, 1167 (9th Cir.

2000), and petitioner’s choice to stay in China to be with her ailing parents for one

month after she was issued a visa did not undermine her credibility, see

Damaize-Job v. INS, 787 F.2d 1332, 1336 (9th Cir. 1986). Moreover, the IJ




                                           2                                    07-73139
improperly speculated the Chinese police would not forbid a hospital to issue

medical records. See Shah v. INS, 220 F.3d 1062, 1071 (9th Cir. 2000).

      In the absence of evidence undermining the reliability of her daughter’s

cremation certificate, petitioner’s failure to authenticate the certificate does not

weaken her claims. See Wang v. INS, 352 F.3d 1250, 1254 (9th Cir. 2003).

Finally, because each of the proffered reasons for the IJ’s adverse credibility

finding fails, additional corroboration is not required. See Gui v. INS, 280 F.3d

1217, 1227 (9th Cir. 2002).

      Accordingly, we grant the petition and remand to the BIA for further

proceedings in which petitioner’s testimony shall be deemed credible. See

Soto-Olarte v. Holder, 555 F.3d 1089, 1093-96 (9th Cir. 2009); see also INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            3                                     07-73139